Title: To George Washington from the Charles Town Academy Trustees, 13 October 1798
From: Charles Town Academy Trustees
To: Washington, George



Sir
Charles Town October 13th 1798

The Trustees of the Charles Town Academy, beg leave to state to you the real situation of the school under their Gurdeanship; hoping that an institution calculated, & designed to dissemenate useful knowlege may meet with some encouragement from You—They have under many discouraging circumstances, and after encountering many difficulties been enabled to complete a two story brick House in this Town, which from the aid of a few individuals is entierly paid for.
The attention and abilities of the Teachers heretofore employed, have they believe deservedly obtained a considerable degree of reputation to the School.
At the late examination (the first monday in this month) the students to the number of thirty acquited themselves much to the credit of the Teachers, and to the entier satisfaction of the Trustees.
But, sir, as the Salary of the Teachers is altogether dependant on the funds arising from the Tuition of the students; the Trustees fear, that the advantages which the community at large, and this neighbourhood in particular, will derive from so useful an institution, can not be perpetuated without some permanent funds for its support—To this end, Sir, is their application to you—and they are induced to it from several consideration; but espetially from the hope, that if they obtain the Patronage of a name so deservedly esteemed by every American, that it will have a happy influence in procuring assistance from others of their fellow citizens—This will be handed to you by Messrs Geo. Washington &

Geo. Hite two of the members of our board who will at the same time put into your hands a copy of the bye Laws for the organization & Government of the Academy, by which means you will be the better informed, of the Plan contemplated (after Mature deliberation) by the Trustees. We are sir in behalf of the board of Trustees of the Charles Tow[n] academy with every sentiment of respect & Esteem your Most obedient & Most Humble Servants

George Washington Chai[rma]nChrisr Collins Secy

